


110 HR 3113 IH: To clarify congressional intent with respect to the

U.S. House of Representatives
2007-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3113
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2007
			Mr. Serrano
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To clarify congressional intent with respect to the
		  provision of affordable financial services by all types of Federal credit
		  unions in underserved areas, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Affordable Financial Services Enhancement Act.
		2.Affordable
			 financial services for underserved areasSection 109(c)(2) of the Federal Credit
			 Union Act (12 U.S.C. 1759(c)(2)) is amended by striking subsection
			 (b)(2) and inserting any paragraph of subsection (b).
		
